The Chief Justice
delivered the opinion of the court.
Chiles having been neither party nor privy to the habere facias possessionem, given in evidence in this case, or to the judgment and decree upon which the same issued, cannot be bound thereby; and the entry upon the premises, of which he was in the actual possession under an adverse *334claim, and-the detention of the possession from him by co? l°r °f su°h process, were unauthorised and illegal.
A majority of the court are therefore of opinion, that Chiles might maintain a warrant of forcible entry and de-ta‘ner to iegain the possession, and that the circuit court erred in deciding otherwise.
Judgment reversed with cost, and cause remanded for a new trial.
[J udge Logan thought an order of restitution was the correct course- j